Attachment
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	It is noted that the petition for color drawings filed 19 October 2020 was approved on 7 December 2020.

Amendments and Status of the Claims
3.	For the purpose of appeal, the proposed amendments filed 5 January 2021 will be entered and the proposed rejection(s) detailed below will be included in the Examiner’s Answer.  To be complete, such rejections must be addressed in any brief on appeal.

4.	Claims 3, 12, and 25 were canceled in previous amendments.  Claims 1-2, 4-11, 13-17, and 27-30 are canceled in the amendments filed 5 January 2021.  In addition, the amendments filed 5 January 2021 contain no claim amendments nor are any new clams presented.

5.	 Upon entry of the amendment(s) for purposes of appeal:
	A.	All previous rejections of claims 1-2, 4-11, and 13-17 will be withdrawn in view of the cancellation of the claims.

C.	 Claim 21 will remain rejected under 35 U.S.C. 103 as being unpatentable over Eliasof et al (U.S. Patent Application Publication No. US 2012/0225129 A1, published 6 September 2012), Yeh et al (U.S. Patent Application Publication No. US 2002/0155225 A1, published 24 October 2002), and Leproust et al (U.S. Patent Application Publication No. US 2004/0076964 A1, published 22 April 2004) as applied to claim 18 above, and further in view of Hartsel et al (U.S. Patent Application Publication No. US 2008/0009612 A1, published 10 January 2008) based on the citations and rationale provided in the Final Office.

Response to Arguments
6.	Applicant's arguments filed 5 November 2020 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 4-6 of the Remarks that that Eliasof et al do not teach using purposefully created free hydroxyl groups as points of attachment.  Thus, Applicant argues Elaisof et al individually.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, as noted in the rejections presented in the Final Office Action, Eliasof et al explicitly teach covalent attachment of the nucleic acid to hydroxyl terminals of a polymer without any intervening spacer moiety (paragraph 0022; see also paragraphs 0026-0027, 0079-0081,0084, 0120, 0165, and 0181).   
As for the formation of the hydroxyl groups, it is reiterated from the Final Office Action that it is the prior art of Yeh et al that is relied upon for teaching methods wherein polyester substrates, in the form of polyethylene terephthalate (i.e., claims 18 and 26) are functionalizes via treatment with a base, in the form of an amine (i.e., claims 19-20; paragraph 0075), which produces hydroxyl groups on the surface of the polyester substrate (i.e., claim 18; paragraph 0042). Yeh et al also teach immobilization of nucleic acids (paragraph 0009).
Thus, contrary to Applicant’s assertion on pages 4-5 of the Remarks, and contrary to Applicant citations of other embodiments of Eliasof et al on pages 5-6 of the Remarks, the allegedly “very specific chemistry” “preformed on a very specific type of polymeric substrate” is clearly obvious.
B.	Applicant argues on page 6 of the Remarks that Eliasof et al do not each hydroxyl groups on polyester substrate for attaching nucleic acids.
However, as noted in the Final Office Action, Eliasof et al explicitly teach covalently affixing a nucleic acid to a surface, in the form of a hydrophobic polymer (paragraphs 0010-0012).  The hydrophobic polymer includes polyethylene terephthalate (paragraph 0422), which is a polyester and is explicitly claimed in claim 26.  Eliasof et al also teach direct covalent attachment of the nucleic acid to hydroxyl terminals of the polymer without any intervening spacer moiety (paragraph 0022).   
C.	Applicant argues on pages 6-7 of the Remarks the Leproust et al do not teach using a polyester substrate, citing alternate embodiments of Leproust et al.  Thus, Applicant argues Leproust et al individually.
In response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Specifically, the prior art of Leproust et al is merely relied upon for teaching formation of an array by stepwise synthesis of the polynucleic acids (i.e., DNA chains) using the hydroxyl groups on the surface as initiation points (i.e., claims 18 and 22), wherein the stepwise synthesis of the polynucleic acids is via phosphormamidite chains (i.e., claim 23; paragraphs 0045-0046 and 0005).
Thus, use of the hydroxyl groups as taught by Eliasof et al and Yeh et al is obvious.
D.	Applicant argues on pages 7-8 of the Remarks the Yeh et al teach the use of an epoxy agent.  Thus, Applicant argues Yeh et al individually.
In response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Specifically, the prior art of Yeh et al is merely relied upon for teaching methods wherein polyester substrates, in the form of polyethylene terephthalate (i.e., claims 18 and 26) are functionalizes via treatment with a base, in the form of an amine (i.e., claims 19-20; paragraph 0075), which produces hydroxyl groups on the surface of the polyester substrate (i.e., claim 18; paragraph 0042).
As noted in the Final Office Action, Eliasof et al teach direct covalent attachment of the nucleic acid to hydroxyl terminals of a polymer without any intervening spacer moiety (paragraph 0022), and that the polymer includes polyethylene terephthalate (paragraph 0422).  Further, as noted in the Final Office Action and reiterated above, the prior art of Leproust et al specifically teaches formation of an array by stepwise synthesis of the polynucleic acids (i.e., DNA chains) using the hydroxyl groups on the surface as initiation points (i.e., claims 18 and 22), wherein the stepwise synthesis of the polynucleic acids is via phosphormamidite.
Thus, contrary to Applicant’s assertions on page 8 of the Remarks, the combination of references clearly established that an intervening polymeric layer is not required for attachment of nucleic acids to hydroxyl groups, and the proposed combination does not destroy the intended purpose of the methods of the cited references.
E.	Pages 8-11 of the Remarks repeat verbatim the arguments already addressed above.
F.	Applicant’s arguments on pages 11-12 of the Remarks regarding Hartsel et al (misspelled by Applicant and “Hartsell”) merely argue that Hartsel et al require linkers.  Thus, Applicant argues Hartsel et al individually.
In response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Specifically, as noted in the Final Office Action, the prior art of Hartsel et al is merely relied upon for use of 6-amino-1-hexanol (paragraph 0205) and its use in phosphoramidite chemistry (paragraph 0204).  Thus, it is obvious to use the amine of Hartsel et al as the aliphatic amine having a primary amine and a hydroxyl group for aminolysis of the polyester to produce hydroxyl groups on the polyester as taught by Yeh et al (paragraphs 0011, 0027, and 0042).  

Conclusion
7.	No claim is allowed.
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634